DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on March 9, 2022. 
Claims 1-11 and 20 have been canceled.
Claims 12, 15, 21, 24, 29, and 32 have been amended.
Claims 12-19 and 21-32 are pending and are rejected in this Office action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the amended limitations that provide a specific usage for the QR codes integrate the abstract idea into a practical application. Remarks at 11. Although QR codes involve technology, claim 12, for example, recites the limitations of receiving an image of a QR code and determining a digital account based on encoded data from the image. The QR code is being used as intended, i.e., to store data that can be read by a camera. The data stored in the QR code is then used to identify an account. The technology that is being used to receive the QR code is being used as a tool to implement the abstract idea. Applicant also asserts that the Specification describes technological improvements. Id. at 11-12. However, although there may be a business improvement, there does not appear to be a technological improvement. This QR feature in the instant claims is similar to the claims in Secured Mail Solutions, which were found the claims to be ineligible. See Secured Mail Solutions, LLC v. Universal Wilde, Inc., 873 F.3d 905, 124 USPQ2d 1502 (Fed. Cir. 2017). 
	Applicant also points to Example 42. Remarks at 12. However, claim 1 of Example 42 includes steps of converting non-standardized information into standardized format, which allowed remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. The instant claims are not doing any similar conversion of data into a standardized format. 
	Applicant further argues that the limitations using QR codes are not well understood, routine, or conventional, per Bascom. Remarks at 12-14. The rejection does not assert that the claims are well understood, routine, and conventional. Rather, the rejection notes that the technology is being used to implement a process that could otherwise be done manually. However, the claimed QR codes are being used in their conventional manner, which is to store data that can be easily retrieved using a camera. Therefore, the 101 rejection is maintained. 
	The 35 U.S.C 112(b) and 35 U.S.C. 103 rejections have been withdrawn in light of Applicant’s amendments. Regarding 103, the rejection was withdrawn in light of the combination of steps. Although individual features are known in the art, the claimed combination of steps is not obvious. 



Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claims 12, 21, and 29: “providing, within the second user interface, a second interface element to perform the first payment associated with the account statement by the second user.”
Claims 13, 22, and 30: “providing, within the third user interface, a third interface element to perform a second payment associated with the account statement by the third user, wherein the first payment and the second payment comprise one of percentage shares of an account balance of the account statement or value shares of the account balance.”
Claims 19 and 28: “wherein the second interface element comprises a linked executable option to perform the first payment through the second mobile application.”

Nonfunctional Descriptive Material
Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability. 
The following limitations include nonfunctional descriptive material: 
Claims 17 and 26: “receiving a declination of the first payment via the second interface element; and providing an alert via the first mobile application of the declination, wherein the alert requests at least the first payment by a deadline associated with the account statement.” (The content of the alert is non-functional descriptive material)



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-19 and 21-32 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for populating interfaces with account statement information for making a payment.  
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 12-19, which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claims 21-28, which recite a system, and, therefore, are directed to the statutory class of machine or manufacture.
Yes, with respect to claims 29-32, which recite a non-transitory machine-readable medium, and, therefore, are directed to the statutory class manufacture.

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claims identify the limitations that recite an abstract idea in italics and that recite additional elements in bold: 


12. A method comprising:
	receiving an image of a quick response (QR) code encoded on a payment card of a first user, wherein the image is received via a second mobile application utilized by a second user; 
	determining, using encoded data from the received image of the QR code, a digital account linked to the payment card through a card identifier of the payment card, wherein the digital account is associated with a first mobile application and the payment card utilized by the first user; 
	populating a first user interface of the first mobile application with an account statement for the digital account, wherein the account statement comprises a plurality of transactions processed using the digital account over a time cycle via one of the first mobile application or the payment card;
	generating an executable operation for the first user interface, wherein the executable operation requests a first payment for at least a portion of the plurality of transactions; 
	providing, within the first user interface, a first interface element for the executable operation that requests the first payment; 
	receiving a selection of the first interface element with an identification of the second user; 
	determining, for the second user using the executable operation, at least a portion of the account statement visible to the second user in the second mobile application based on the first payment; 
	determining the second mobile application for the second user based on at least one of the received image or the identification; 
	populating a second user interface of the second mobile application with the at least a portion of the account statement; and 
	providing, within the second user interface, a second interface element to perform the first payment associated with the account statement by the second user. 

13. 	The method of claim 12, further comprising: 
populating a third user interface of a third mobile application for a third user with the at least the portion of the account statement, wherein the identification is further of the third user; and 
providing, within the third user interface, a third interface element to perform a second payment associated with the account statement by the third user, wherein the first payment and the second payment comprise one of percentage shares of an account balance of the account statement or value shares of the account balance. 

14. 	The method of claim 12, further comprising: 
receiving an acceptance of the first payment via the second interface element; and 
processing a payment for the first payment from the second user to an account balance of the account statement.

15. 	The method of claim 14, wherein the payment for the first payment comprises an entire amount of the account balance, wherein the payment is applied directly to the account balance of the account statement, and wherein a value of the payment is unavailable for a usage by the first user for additional future transactions via the digital account.

16. 	The method of claim 14, wherein the payment for the first payment comprises the at least the portion of the account balance, and wherein the portion comprises one of a value amount of the account balance, a percentage amount of the account balance, or a value corresponding to one or more of the plurality of transactions.

17. 	The method of claim 12, further comprising: 
receiving a declination of the first payment via the second interface element; and 
providing an alert via the first mobile application of the declination, wherein the alert requests at least the first payment by a deadline associated with the account statement.

18. 	The method of claim 12, wherein the digital account comprises a digital peer-to-peer payment account associated with an online transaction processor providing the first mobile application and the second mobile application, and wherein the online transaction processor provides a digital payment network for a plurality of merchants for the plurality of transactions using at least the digital peer-to-peer payment account and the payment card.

19. 	The method of claim 12, wherein the second interface element comprises a linked executable option to perform the first payment through the second mobile application. 


Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claims recite certain methods of organizing human activity. The claims are directed to a method and system for populating interfaces with account statement information for making a payment. This type of method of organizing human activity is a fundamental economic practice (e.g., payment) or a commercial or legal interaction (e.g., agreement in the form of contracts, legal obligation, sales activities or behaviors, business relations), and managing personal behavior or relationships or interactions between people (e.g., social activities). Thus, the claims recite an abstract idea. 

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the currency exchange. The computing components are performing actions that could otherwise be performed outside of a computer. Here, a mobile application is being used as a tool to automate the process of requesting payment. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

As such, the claims are not patent eligible.









Other Relevant Prior Art
Park et al., U.S. Patent Application Publication No. 2015/0324766 A1 (The disclosed invention is a payment-by-proxy service that receives a payment request made by a joint payment card and processes the received payment request by a primary payment card linked to the joint payment card through a payment card processing system. Paragraph 0122 teaches that the payment cards may include a QR code that stores identification data of a payment card.  
Park et al., U.S. Patent Application Publication No. 2020/0160296 A1 (The disclosed invention is a bill splitting system that provides a user interface for a user to request bill splitting.)
Ng et al., U.S. Patent No. 9,990,621 B1 (The disclosed invention provides a method for sending requests for splitting bill payments, collecting the payment share from each payor, and providing the total amount to the merchant.)
Jain et al., U.S. Patent Application Publication No. 2015/0142661 A1 (The disclosed invention provides a method for sharing expenses.)
Holt et al., U.S. Patent Application Publication No. 2017/0193477 A1 (The disclosed invention provides a way for multiple parties to pay their portion of an outstanding invoice or bill.)
Opaluch et al., U.S. Patent No. 7,698,218 B1 (This invention allows for “a service provider to apportion billing for one or more services among a number of parties.” See Abstract.) 
Miyuki, U.S. Patent Application Publication No. 2006/0229984 A1 (The disclosed invention allows a point of sale terminal to split a bill.)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                               





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)